,
                                                                                        1!w




               OFFICE OF THE AlTORNEY               GENERAL   OF   TEXAS
                                           AUSTIN
QllOVIl sCLLLR*                                                                     e
-
A~oa”~”.or*cr&x




        Mrs. .\rtir Pults
        county Attorney
        Or Inerr Oounty
        Anderson,   Terar


        Dear   Yrs.    Fnltz:




                       Your letter     0
         of this     departmen
         lovm t




                                                   The school  officials   of the
                                                   that the surveyor’s    oharea
                                                 t the General    Fund of the
                                                Inlon on an Attorney     Generel’a


                                        Are expenees   lnourred   in surveying
                                  %strIcts     tif Grim.8   oounty properly
                                  or the General Fund of the county?

                                 he Handbook l;f Texas Sohool Law’,        edited
                                 nsley, and published  by %e Steok         Conpang
                  of Austin,     on page 261, I find the following         %ullng
                  or Attorney     Cageral*.
                           “,xpenrcs  of making neoasrary    surveyr to rub-
                  divide      e county into convenient   echo01 dietrlote
                  oannot be pald from rohool funds of the oounty O?
                  school distrlots  but should be paid from thr general
                  fund of the oounty. (19161.
                          *I would like very much to know whether or not
                  the above end forecolng     attorney    eenetal’r      Opinion
                  has been overruled,     and if It still     prevall.3,    1 would
                  appreciate   your  seading  me  a oopy   Of  the 8eme.’
Yrs.      Artie        Fultz,   page 2




                   Art.     2681,   V.A.C.S.,   authoriser  the oounty           8ohOol
truat&r           to    exerolr8 the     authority  h8retOfOre  rsrted           In thr
COD&88iOn8?8’ Courtwith referen      to eubdivlding th8 OOuAty
into 8ohool di8triot8, end makin(l ohangee In 80hoo1 distriot
lIne8,        Said        8tatUte read8   aa fOlloW8r

                  “The oountr       rohool trustees         8re authorized         to
          lXerOls0 the authority             h8rstoforr      tested     in the
          oomml88Ioners*         oourt with respeot          to 8ubdIrIdIng
          the ooonty into rohool distrlote,                  and aaklng ohangss
          In 8ohool dI8trIot           1Ines.      Said trustee        shall aall
          en mual        joint    meeting     of the dlstrlot          and oounty
          sahool    trustee8       oi the oounty to be held at the
          oatnty aeat ‘at some oonvenleat               8ea8on In huguat or
          September oi each year,             to be presided         oYer by the
          chairman oi the county 8ohool trU8teeB.                       They ahall
          oonslder     question8       dealing     with the location          of high
          8OhOOl8, and the tesohlng              of high 8OhOOl aubjeots,
          the olasslfloatlon           of aohools,      and suoh other mattera
          ee may pertain         to the looation,          conduct,     naintenanoe,
          dlsclpllne       0r eohoola,       the terms thereof,          and other
          0at:erc     of interest        in 8ohool afialrs          0r the oounty,
          and the oounty aohool trustees                 s!Ml     be guided in
          their    action     by the result        of the,dellberatIon           oi such
          meeting,     not Inoonsletent          with law.        l’he county school
          trustees     may else call         other meetlnge. of the distrlot
          sohool    trustees,        shen dceaed necessary           by then,      or
          on the petition          0r e 0ajorIty       0r 8UOh dI8trIOt          8ChOOl
          trustees.      The oounty superintendent,               as seoretary        to
          oounty school        truetees,      will    keep en accurate          and corn-
          plete    reuord In a well bound book provided                    for that
          plurpoae, the rield          note6 0r all        changes mad8 IA sohool
          district     &aids,      and of all      prooeedin&8        of the oounty
          school trustees.           A oertlfled      copy of suoh change In a
           echo01 dlstrlot         llns,    ehall    be made and transmitted             by
           the county superintendent              to the county clerk,            and the
           ocunty clerk       shall     record the rleld        Aotes end oertlfled
           oopy of suoh ohange In a well bound boqk to be dealgnatad
           as the ‘Record of School Dlstrlots’.                     IA’ Drovldlng       better
           8ohoolIng      for the ohlldran         aAd oarrylag out the prori-
           slona OS Art.        2678,     the county superIntendant             shall,     on
           recommendation         at the oounty sohool           trustees,      transfer
           children     or 8OhOlaatIO age rrom one school                   dlstrlot     to
           another,     the amount of funds to be transferred                     vlth    raoh
           ahlld of 8oholaatIo            age shall     be the amount to whiOh the
           di8triOt     from whloh the ohlld            Is transferred         is eAtItled
           to reoe1re.F’
                      It   18      Dt*rt”d in        the CRaC        :;f    Ltatt      2X      rd.     f1Or68,
   rt   al,     ve.    Breve,        162 5.         .I. 24, 1052:
  ,-
                      “After        June    4,      1911,     thr only prop8r               authority
            to 18y out or ratnbllrh    8 8ohOOl dirtriot,                                    or to
            8lter  the boundarlas   of the 88a6,  ~~68 th8                                  Count+
            Board Of ?10hOOl *UttW8,      and my etttqt                                        c?n zeptea-
            bcr 23, 1911, by th8 Co?u?!Irrionerr'    Court                                     of Zapeta
              County,      to cr.leree           tha boundarlro ot C&moA school
              Dlctrlct      No. 1 m8             wholly VOlU rnd -f A0 erfeot.*
                      St   all].     be    n,otad     that     Mt.         2681,      8upra,         ~~r@881y
  ruthorir88           the oauntg           sol-.sd         truet~em to subdivide                       tha Oounty
   Into     rohoo1 dI8trlots                     and t-kc okwa~es irl tfic aohcol dlntrlct
  113e5. it 1s ar:raror.t fro-r yxr lcttcr                                     the? !t Is cI;ot.zx~leted
  thet 311 2 t+s canon                             uohool dit'trlCt8             :r 4iXtaT8-fl UslEty arc
  to be reccrtc?ed.                      It 18 not at3tcd th9t t!v &ant;                                  Z!or;r.‘l oi
  Zohool ‘PrU8tee6 O:,Attnplat88                              a 8ubdltisIim           tf the OLUDty 1Lto
  8chool        di8tTiOt? cr zaklop chmqrr in sob001 dlstrlot                                                 llm~.
  "3~ thr purpose:                   of thi8 O~lnlGc,                  %e x8t       a6rwe           thet       83id
  county ha8              her6:oioce been 8ubdllIdsd                         lritc 8ohool              EIstrIotn
  9n2 that the, survey? and thr: flcl.:                                 notca thel’eof hats been
  duly roeor>c:               by t3c county alcr% 2~2 tht                             all        such prooerd-
  iz,a ha-6 bacn In accordsno                                 k:!th la* ap;llca3ic                  tr, such pro-
  CE.?dh&8.               ;a xe underrtand                   your rer;uett,         it 18 thi rurpoas                   or
  t;;e County             3oard of .So!:ool 'imrte-sa                     tz rasurtey              rll    t?le cozsh
  .9C!;OOl      di8triCtS           :f      6316      OoU.-.ty.        It ie O‘Jr oplclon                 th?t     xrt,
  2f%?1, 8Up?a,             does not astZIcriZ8                      8UO!i (LII u368rt9kfng.                rr?e 8tatUt6
  only aLthorlze6                 the 8ubdlvlding                    of t!w OGwty into                  eoko~l d?8-
   trlote       end ;aKlnC             oknn;er          I::   803001      dlstriot        lineI).           VAdsr the
  facts        8t8tCd,        it does A?t ry;aar                 thst        the County Emrd                    of School
  Tlwste88           deslree       to 8r:bdltldo                th6 OouEty          ints      8oho31 distrlct8
  or to 38k8 any chanEcs in th.e 80!1031 dlstrlot                                             lIrre8.          Ther afore,
   it 18 ox             oplslon        thet        the GocAt)’ 3oerd 3f So5001 Trustees                                ha6
  no 8UthOrIty               to retwrl9J              sll     the     03i%13n 80>001 distriots                      In th6
   county .z;han tuch rcwr+ng!r$,                             16 cot Cone for the purpose                           of
   chsnf1r.g          t!ie liner? zf 63ld dl.trlcts                         or sobcIitlC1a.g               the aounty
   into 8ChOol dll.trlot-.                          The County Board of .Zo%oal 'Yrost-es,llke
   other Cjoternrxntsl                   edrlA!etretlrc                boerdy,      dopartrer,to               or aEwclc?,
  p06666808             0~1~ such. power 68 is authorlead                             by atetut                02 the
' Canstltutl~n.                 Thtralme, in the rbeemx of 6uOh authorlr~fl-n,                                                we
   hold thet th County ?3Oerd O? soho                                       Tmttte8 ha6 no aUtbOrlty                         to
   r6+urtey           a11 the ooxoc                  8c?.aol dlstriota             lr tqdsrA--n             C:.mty.       .iS~It
    le our oplnloa               th9t th8 County Rowd ci Cofinol                                  .I'rustsea dot8 sot
   hete buthorlty                to resvrtoy                the ooeizon rohool. district8                        Or said
   county,          it ceoeassrlly                 follosa        tkt      the 75cc:I.x              rcrtslzil~         to
    the    cxpcn~ts          lr,currc?d           ln au&         Y survey wd t%c fund sr fun.?8 fro2
   ?A 1 CT! Ir?:C!l axpenner. ST? TV b4 r.slC bcoo:ra qo?t WI< I(::cire?                                                  110
   .lurther dloossslcn.
            You mantlcA an opinion         .;? this department      rendered
in 1916.    A  oararul   search    o?  ths   riles  o?  this  orflo8    doas
not dlroloss    that a oopy of auoh opinion          16 now In the ii.188
o? this O??iOs;     hOWW?r,     ths Or?iCa Or ths St8tS SUpriAtSAd-
aAt Of F'ubllo IAstrUOtlOA       ha8 praG8Ated Us rlth        a brIO? 8yAOp818
o? the holding     a? sold OplAlOA,       and it is apparent      that thI8
opinion   has no appliostiOn       to the qUeStiOn under OonsideratioA
In that sold opinion      pertains     to expanses     incurred   In the oraa-
tIca o? a common oounty line          sohool dietriot      and In naklng sub-
dili8iOA8    O? the COUAty into 8ChOOl dietrlota.             IA OUY. OpiAiOA
Do. o-3416, the iollowing        qUSStlOA WS8 under consideration.

              "Does the County Surveyor       become entitled   to
        iaas or 005paAsatIon       for oompillng   ilald notes for
        the Coiiusissloners'    Court?    IA the instant   oaaa the
        County Survsyor      compiled  field  notos on consolldat-
        lng tha boundaries      o? the Kidway Co.m!!on Sohool his-
        trlct  No. 21 and the Kara School District         No. 100,
        into ona oomblned common sohool dlstrlot,          and AOW
        ha presents    tha Commisslonera~     Court with a bill
        ror such 8erYloas.'

              In that   opinion   (No.   o-3416),   It   was stated,   among
other    things:

              "Art. 2741 and 2742, V.i.C.S.,       requires  the
        Co&nissionaraf    Court to give the metes and bounds o?
        each oo,mmon school    district  and da8igAata    the 83ma
        oaraiully   by giving   the whole surveys     and Darts o?
        surveys with acreage      o? whole surveys    . . . . And
        the county oler.-   is ranulrad   to record    tha same. . .
        As It is ths duty of the Commisslonara~         Court to
        comply with tha'provlsions      o? Art.  2741 snd 2742,    , .."


              The ioragolng    statement    contained     In Opinion   No.   o-3416
is   hare4y   expressly   overruled.

           This opinion   Is not to be oonstruad      as holding    that the
county sohool trustees    are not authorized     to subdlvida    a county
Into school BlatrIots    snd make ohsnges In the school       district   lines
Stated another way, this     oylnlon  merely holds thot the County Board
c? School Trustees    has no authority    to resurvey   all  the common
school dlstriots   In a oounty where it It not daslrad        to aubdivlda
the county lnto 8ChOOl dlatrlots       or mke   obsnges In the school
dlstrlot  1in88.
                                          Yours very truly